Citation Nr: 0632676	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-39 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, now rated 20 percent disabling.

2.  Entitlement to an increased rating for bilateral pes 
planus, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1943.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 RO decision.  The case has been 
advanced on the docket.  See 38 U.S.C.A. § 7101 (West 2002); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claims.

2.  The veteran's right knee disability is manifested by 
severe degenerative joint disease, with flexion as low as 70 
degrees, but with extension of 0 degrees.  There is no 
subluxation or instability.

3.  Bilateral pes planus is manifested by minimal arthritis 
and at least occasional exacerbations involving joint groups 
in each of his feet, but without marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107  (West 2002 & West Supp. 2006)); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 
5261 (2006).

2.  The criteria for a 20 percent rating for bilateral pes 
planus are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  
(West 2002 & West Supp. 2006)); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in May 2004; a rating decision in 
July 2004; and a statement of the case in October 2004.  The 
May 2004 letter preceded the RO's initial adjudicative 
decision on these issues in July 2004, and it set forth 
substantially all of the required elements of VA's duty to 
notify claimants.  Also, all the documents discussed specific 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under VA's duty to 
notify claimants prior to the last adjudication here (a 
November 2004 supplemental statement of the case).  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA satisfied its duty to notify 
the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has also examined 
the veteran.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law. The Board now turns to the merits of the claims.
 
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Since the issues here are entitlement to increased ratings, 
the present disability levels are the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

1.  Right knee disability

A 20 percent rating has been in effect for a service-
connected right knee disability (traumatic arthritis of the 
right knee with limitation of motion) since February 1993.  
The veteran seeks an increased rating, based on knee pain, 
his use of a cane to walk, abnormal gait, instability and 
grinding in the knee, and the need for a knee brace.

X-rays of the veteran's right knee show that he has severe 
degenerative joint disease.  Degenerative or traumatic 
arthritis, established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
The Board need not discuss the parts of this particular 
diagnostic code that set forth the criteria for arthritis 
where the limitation of motion is not to a compensable degree 
under the limitation of motion code or where there is no 
limitation of motion.  The maximum rating under those other 
criteria is 20 percent, which is already in effect in this 
case.  38 C.F.R. § 4.71a, DCs 5003, 5010.

A 20 percent rating is warranted when leg flexion is limited 
to 30 degrees.  A 30 percent rating is warranted when leg 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

A 20 percent rating is warranted when leg extension is 
limited to 15 degrees.  A 30 percent rating is warranted when 
leg extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
DC 5261.

Separate ratings may be warranted in specific circumstances 
based on either limited knee extension or limited knee 
flexion.  VAOPGCPREC 9-2004 (Sep. 17, 2004) (cited at 69 Fed. 
Reg. 59,990 (Oct. 6, 2004)).  

Evaluations of joints on the basis of limited motion involves 
consideration of whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time. These determinations should be made by 
an examiner and should be portrayed in terms of the 
additional loss in range of motion due to these factors, 
including with repeated use and during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R. §§ 4.40, 
4.45.

Full leg flexion is 140 degrees, full leg extension is 0 
degrees.  38 C.F.R. § 4.71, Plate II.

VA medical records from 2002 indicate that the veteran has 
been treated occasionally for right knee pain with recent 
findings of severe degenerative joint disease.  He has been 
using both a cane to walk and a knee brace.  The veteran has 
also reported grinding within his right knee, and a June 2002 
examination identified crepitus and patellar grinding.  
However, an October 2004 VA treatment record found no such 
crepitus.  

But the veteran's right knee disability does not meet the 
criteria for a 30 percent rating under DCs 5260 or 5261.  
None of the available medical records or VA examinations show 
either limitation of leg flexion to 15 degrees or limitation 
of leg extension to 20 degrees.  On a May 2004 examination, 
right knee flexion was from 0 to 75 degrees, with pain at 75 
degrees.  Right knee extension was 0 degrees.  Right knee 
range of motion was even fuller on a June 2002 examination, 
with active flexion to 115 degrees and extension to 0 
degrees.  There was no additional limitation due to fatigue, 
weakness, lack of endurance, or incoordination.

The Board is mindful of the veteran's complaints and 
symptoms, including his use of a knee brace and a cane, 
descriptions of limitations on walking, standing, and knee 
bending (including on a May 2004 examination).  A June 2002 
examination described the functional limitations as moderate, 
with restrictions on prolonged standing, walking, or 
repetitive climbing, jumping, or squatting.  A May 2004 
examination also noted that the veteran's right knee and pes 
planus disabilities limited his ability to walk, run, climb, 
and jump.  The Board also notes that a January 2002 VA X-ray 
had revealed severe right knee osteoarthritic changes that 
had progressed since a November 1999 X-ray.  But the rating 
criteria involve specific numerical limitations, in degrees.  
The veteran's right knee disability does not satisfy those 
numerical criteria, even on consideration of any limitation 
of motion due to pain.  See DeLuca, supra.

Separate ratings may also be warranted for knee arthritis 
under DCs 5003/5010 and for instability of the knee under 38 
C.F.R. § 4.71a, DC 5257.  VAOPGCPREC 9-98 (Aug. 14, 1998) 
(cited at 63 Fed. Reg. 56,704 (Oct. 22, 1998)); VAOPGCPREC 
23-97 (July 1, 1997) (cited at 62 Fed. Reg. 63,604 (Dec. 1, 
1997)).  But in this case, the veteran's right knee does not 
have demonstrable instability or subluxation.  Indeed, the 
May 2004 examination indicated that there was no recurrent 
subluxation or locking pain.  An October 2004 VA treatment 
record also noted no varus or valgus instability.  A June 
2002 examination also found a stable knee joint, no ligament 
laxity, and no knee instability.  

As noted on a May 2004 examination, ankylosis of the right 
knee is not present here.  Thus, the rating criteria relating 
to ankylosis of the knees do not apply.  38 C.F.R. § 4.71a, 
DC 5256 (2006).

In sum, the Board concludes that the right knee disability 
does not warrant a rating in excess of 20 percent.  

2.  Bilateral pes planus

A 10 percent rating has been in effect for bilateral pes 
planus (pes planus, second degree) since January 1948.  The 
veteran seeks an increased rating based on swelling in his 
feet, foot pain, and the use of a cane to walk.

X-rays show that the veteran's bilateral pes planus now 
involve heel spurs and osteoarthropathy of multiple 
interphalangeal and metatarsal phalangeal joints of each 
foot.  These joints are defined as minor joint groups and are 
grouped together as one such minor joint group.  38 C.F.R. 
§ 4.45(f).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Absent 
limitation of motion, X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups warrants 
a 10 percent rating.  Also, absent limitation of motion, a 20 
percent rating is warranted for X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DCs 5003, 5010.  

In this case, the X-ray evidence shows pain involving two 
groups of minor joints - the right foot and the left foot.  
Therefore, the Board concludes that a 20 percent rating is 
warranted for the veteran's bilateral pes planus based on the 
exacerbations affecting two minor joint groups in his feet.

But that is not the end of the inquiry.  A 10 percent rating 
is warranted for moderate bilateral pes planus manifested by 
weight-bearing line over or medial to great toe, inward 
bowing of the tendon Achilles, and pain on manipulation and 
use of feet.  A 30 percent rating is warranted for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities.  38 C.F.R. § 4.71(a), DC 5276.

On a May 2004 examination, the veteran reported weakness and 
swelling at rest and stiffness and swelling with standing and 
walking that had limited his walking.  But examination 
revealed no signs of abnormal weightbearing on the feet, 
painful motion, edema, disturbed circulation, weakness, 
atrophy, or tenderness.  There was bilateral pes planus with 
moderate valgus.  But he did not have forefoot malalignment, 
inward rotation, medial tilting, marked pronation, forefoot 
dorsiflexion, plantar surface tenderness, Achilles tendon 
malalignment, claw feet, hammer toes, Morton metatarsalgia, 
hallux valgus, or hallux rigidus.  The examiner concluded 
that the veteran's second degree pes planus had progressed to 
mild bilateral pes planovalgus with heel spurs and minimal 
arthritis in the toes, but that the veteran did not have 
obvious limitation for standing or walking based on any 
findings of the feet.  Moreover, there was no obvious use of 
corrective shoe wear.  Also, a June 2002 examination 
described the functional limitations as mild, with 
restrictions on prolonged standing or walking.

In sum, the Board concludes that the veteran's bilateral pes 
planus warrants a 20 percent rating, as discussed above, but 
no higher.  


ORDER

1.  A rating in excess of 20 percent for a right knee 
disability is denied.

2.  A 20 percent rating for bilateral pes planus is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


